Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 01, 2019

The Court of Appeals hereby passes the following order:

A19A1119. RODRIGUEZ ASHMORE v. THE STATE.

      Rodriguez Ashmore was convicted by a jury of one count of aggravated sexual
battery, three counts of child molestation, one count of statutory rape, one count of
attempted child molestation, and one count of attempted aggravated child
molestation. We affirmed his convictions on direct appeal. Ashmore v. State, 323 Ga.
App. 329 (746 SE2d 927) (2013). In 2018, Ashmore filed a motion to vacate void
sentence, which the trial court denied on October 29, 2018. Ashmore subsequently
filed a notice of appeal on December 3, 2018. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Ashmore filed his notice of appeal 35 days
after entry of the trial court’s order. Accordingly, Ashmore’s appeal is untimely, and
it is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.